                          UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

CHRIS FINK,

               Plaintiff,

        v.                                              Case No. 3-19-cv-00161-JPG-CJP

COMMISSIONER OF SOCIAL SECURITY,

               Defendant.

                               MEMORANDUM AND ORDER

J. PHIL GILBERT, DISTRICT JUDGE

        Plaintiff Chris Fink has filed a complaint for review of a social security decision. (ECF

No. 2.) The problem for Fink, however, is that this type of action must be venued in the district

where the plaintiff resides. 42 U.S.C. § 405(g); see, e.g., Alessandra v. Colvin, No. 12CV397A,

2013 WL 4046295, at *2 (W.D.N.Y. Aug. 8, 2013). And here, in Fink’s motion to proceed

informa pauperis, Fink indicated that he currently resides at an address in St. Louis, Missouri—

which is outside the venue of the Southern District of Illinois. (ECF No. 6.) The Court held a

hearing on the matter this morning, and Fink confirmed to the Court in-person that he does

currently reside in Missouri. So on its own initiative, the Court will DISMISS this case

WITHOUT PREJUDICE pursuant to 28 U.S.C. § 1391(b) and Federal Rule of Civil Procedure

12(b)(3) for improper venue. The Court FINDS AS MOOT all other pending motions in this

case.

IT IS SO ORDERED.

DATED: APRIL 3, 2019

                                                           s/ J. Phil Gilbert
                                                           J. PHIL GILBERT
                                                           U.S. DISTRICT JUDGE
